RENDERED: JUNE 11, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1735-MR

CUT-N-SHOOT, L.L.C.; MEREDITH
L. LAWRENCE, P.S.C.; AND
MEREDITH L. LAWRENCE                                              APPELLANTS


                APPEAL FROM GALLATIN CIRCUIT COURT
v.              HONORABLE JAMES R. SCHRAND, II, JUDGE
                        ACTION NO. 19-CI-00083


BINGHAM GREENEBAUM DOLL,
L.L.P.; BGD HOLDINGS, L.L.C.;
BINGHAM MCHALE, L.L.P.; AND
JAMES RICHARD KIEFER                                                APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

JONES, JUDGE: This appeal arises from a series of related litigation before the

Kenton and Gallatin Circuit Courts. In 2012, Appellees James Richard Kiefer and

his law firm, Bingham Greenbaum Doll, L.L.P. (hereinafter collectively referred to

as “Bingham”), represented Appellant Meredith L. Lawrence in a federal criminal
case. Lawrence was convicted in 2012 and subsequently sued Bingham for legal

malpractice related to his representation. In 2014, Bingham sued Lawrence in a

separate action to foreclose on a mortgage that secured the promissory note for

Lawrence’s unpaid legal fees, and Lawrence asserted a counterclaim for legal

malpractice. In 2015, Lawrence sued Bingham for legal malpractice and asserted a

variety of related ancillary claims. In 2019, Lawrence and his business entities,

Cut-N-Shoot, L.L.C., and Meredith L. Lawrence, P.S.C. (hereinafter referred to

collectively as “Lawrence”), again brought claims against Bingham sounding in

legal malpractice. The Gallatin Circuit Court dismissed Lawrence’s claims in this

lawsuit under CR1 12.02(f) and imposed CR 11 sanctions on Lawrence for

duplicitous litigation. Following a careful review of the record and relevant case

law, we AFFIRM the Gallatin Circuit Court’s judgment.

                              I.    STATEMENT OF THE CASE

                This is the fourth case in which Lawrence2 has sued Bingham for

professional/legal malpractice in connection with Bingham’s legal representation

of Lawrence in a federal criminal case. Lawrence first retained Bingham in 2008

to represent him in federal court on tax evasion charges. Lawrence soon fell




1
    Kentucky Rules of Civil Procedure.
2
  Lawrence was formerly an attorney and a member of the Kentucky Bar Association. Lawrence
v. Bingham, Greenebaum, Doll, L.L.P. (Lawrence II), 567 S.W.3d 133, 135 (Ky. 2018).


                                            -2-
behind on his legal fee payments, and the parties renegotiated their fee agreement,

resulting in Lawrence’s executing a promissory note for the unpaid legal fees. In

2012, Lawrence was indicted and convicted in federal court for willfully filing

false tax returns for 2004, 2005, and 2006 in violation of 26 U.S.C.3 § 7206(1).

Lawrence was sentenced to twenty-seven months in prison and ordered to pay

restitution to the United States Treasury. By 2017, Lawrence had exhausted all

conventional post-conviction direct and collateral attacks against his conviction,

including a 28 U.S.C. § 2255 petition to vacate, set aside, or correct sentence.

                 In 2013, Lawrence sued Bingham for professional/legal malpractice in

Kenton Circuit Action No. 13-CI-01620. Bingham counterclaimed for the

enforcement of the promissory note Lawrence had executed in partial payment of

his attorney fees. The circuit court granted Bingham summary judgment pursuant

to the Exoneration Rule because Lawrence had not been exonerated of his criminal

conviction. The circuit court also granted Bingham a default judgment against

Lawrence on the promissory note. Subsequently, a new trial judge took the bench

and set aside the default judgment, and Lawrence appealed the summary judgment.

Ultimately, the Kentucky Supreme Court ordered the circuit court “to reinstate the

default judgment in favor of Bingham and to enter the award, including interest

and costs, accordingly.” Bingham Greenebaum Doll, LLP v. Lawrence (Lawrence


3
    United States Code.


                                           -3-
I), 567 S.W.3d 127, 131 (Ky. 2018). Lawrence has since appealed the Kenton

Circuit Court’s refusal to address certain post-judgment motions. That appeal, No.

2019-CA-1125, is presently pending before our Court.

              In 2014, Bingham filed Gallatin Circuit Action No. 14-CI-00055

against Lawrence to foreclose on the mortgage which secured Lawrence’s

promissory note.4 Even though the federal litigation was still pending5 and

Lawrence had not been exonerated of his criminal conviction, Lawrence

counterclaimed for malpractice. The circuit court granted summary judgment in

Bingham’s favor and dismissed Lawrence’s counterclaim pursuant to the

Exoneration Rule. Record (R.) at 238-49. The property subject to the

aforementioned mortgage was sold, and the sale was confirmed by the circuit court

on May 30, 2018.

              Lawrence appealed. Upon transfer to the Kentucky Supreme Court,

the Supreme Court held that Lawrence’s allegation that Bingham has engaged in

the unauthorized practice of law is meritless. Lawrence III, 599 S.W.3d at 824.



4
  “Gallatin County was the chosen venue for this action because the mortgaged real estate was
situated in that county.” Lawrence v. Bingham Greenebaum Doll, L.L.P. (Lawrence III), 599
S.W.3d 813, 819 (Ky. 2019).
5
  “Also occurring simultaneously with [Kenton Circuit Action No. 13-CI-01620 and Gallatin
Circuit Action No. 14-CI-00055] was a collateral attack on his conviction that Lawrence filed in
federal court based, in part, on a claim of ineffective assistance of counsel. The federal court
ruled against Lawrence on his ineffective-assistance-of-counsel claim and issued its final order
before the resolution of the Kenton and Gallatin cases.” Id. at 819-20.


                                              -4-
The Kentucky Supreme Court rejected Lawrence’s argument that he was

fraudulently induced into hiring Kiefer by a misrepresentation that Kiefer was

licensed to practice in Kentucky. Id. at 824-25. Our Supreme Court also held that

because the federal court had denied his ineffective-assistance-of-counsel claim,

Lawrence was precluded from claiming that Bingham’s legal representation was

deficient. Id. at 824-25. Lawrence’s attack on the amount of attorneys’ fees owed

was likewise barred by claim preclusion. Id. at 825. However, the Kentucky

Supreme Court did reverse and remand the Gallatin Circuit Court’s summary

judgement on one issue: whether Bingham had properly accepted a security

interest in the real property Lawrence had offered to secure his unpaid legal fee.

Id. at 828-29.

              Consequently, on August 21, 2020, the Gallatin Circuit Court set

aside the deed of foreclosure, finding that Bingham had taken a possessory interest

in Lawrence’s property for more than the agreed upon fee and Lawrence had not

been given a reasonable time to consult with independent counsel. Both Bingham

and Lawrence have filed appeals in this case that are currently pending before our

Court.6




6
 Bingham appealed the Gallatin Circuit Court’s April 24, 2020 and August 21, 2020, orders in
Appeal No. 2020-CA-1131, and Lawrence cross-appealed on claims relating to damages and his
counterclaims in Appeal Nos. 2020-CA-1217 and 2021-CA-0320. These appeals have since
been consolidated at the agreement of the parties.


                                            -5-
              In October 2015, Lawrence filed Action No. 15-CI-00113 in Gallatin

Circuit Court against Bingham with a sole cause of action – professional

negligence in Bingham’s defense of his criminal charges. Lawrence II,7 567

S.W.3d at 136. Lawrence filed this third legal malpractice claim against Bingham

with a litany of ancillary claims: “professional negligence, gross negligence,

breach of fiduciary duty, breach of contract both express and implied, breach of

professional failure to observe the rules and order of the court and were

intentionally reckless and wanton with the representation of the defendants,

including but not limited to the [sic] violating the constitutional rights of the

defendants.” Id. Lawrence also alleged, as he does in the present case, that

Bingham “willfully/intentionally breached fiduciary duties,” “the Exoneration

Doctrine is not applicable to his claims regarding fee disputes, intentional betrayal,

violations of the Supreme Court Rules, fraud, and concealment,” “his legal

malpractice claims should be allowed to proceed under the language of KRS

411.165,” and “the [Exoneration Doctrine] is inapplicable in cases of professional

negligence where the attorney fee is unreasonable, or when the attorney fails to

provide his case file to his former client.” Id. at 137. Our Supreme Court

determined that the case was properly dismissed in favor of Bingham, finding that


7
  Although Gallatin Circuit Action No. 15-CI-00113 was filed after Gallatin Circuit Action No.
14-CI-00055, we have chosen to order and abbreviate the Supreme Court’s case titles according
to when the Supreme Court rendered its opinions.


                                              -6-
all of the causes of action asserted by Lawrence “stem[med] from the same

professional negligence claim, a claim that . . . fails due to the lack of

exoneration.” Id. at 141. There are no appeals currently pending in that case.

             On June 14, 2019, just six months after our Supreme Court’s decision

in Lawrence II and two months before our Supreme Court rendered Lawrence III,

Lawrence filed the Complaint in this case, Gallatin Circuit Action No. 19-CI-

00083. According to Lawrence, he filed this latest complaint to recover attorneys’

fees paid to Bingham, set aside orders and judgments in other cases allowing

Bingham’s attorney fees, obtain damages for breach of the attorney-client contract,

and set aside the foreclosure and sale of Lawrence’s business property in Gallatin

Circuit Action No. 14-CI-00055. In doing so, Lawrence asserted claims against

Bingham for legal/professional malpractice, negligence, breach of contract,

fraudulent concealment, fraud by omission, fraud by misrepresentation, deceit,

unjust enrichment, violations of the Fair Debt Collection Practices Act (FDCPA),

slander of title, conversion, and intentional infliction of emotional distress.

             On July 5, 2019, Bingham moved to dismiss Lawrence’s claims

because Lawrence had not pled that he had been exonerated, rendering his claims

once again premature under the Exoneration Rule. Lawrence argued that the

parties’ legal employment relationship was invalidated by Bingham’s allegedly

unauthorized practice of the law, rendering the Exoneration Rule inapplicable. In



                                          -7-
reply, Bingham directed the circuit court to take judicial notice of the federal

court’s October 17, 2011 order admitting Kiefer pro hac vice in USA v. Lawrence,

2:11-cr-00052-DCR-EBA, Lawrence’s criminal case.8

              On July 25, 2019, Lawrence moved for an “equitable accounting” and

the creation of a “constructive trust” for the disputed attorneys’ fees and foreclosed

properties. On August 9, 2019, Bingham responded to that motion, arguing that

Lawrence’s claims were still barred by the Exoneration Rule and merely an

attempt to reargue issues already decided in Gallatin Circuit Action No. 14-CI-

00055.

              In August 2019, the trial court dismissed Lawrence’s claims. The

court rejected Lawrence’s argument that Bingham had engaged in the unauthorized

practice of law and dismissed all of Lawrence’s claims as stemming from his

claims for legal malpractice.

              The Plaintiffs [argue] that Kentucky procedural due
              process requires denial of the CR 12.02(f) because the
              motion present relies on “matters outside the pleadings,”
              thus it should be treated as a Motion for Summary
              Judgment and all parties should be given the opportunity
              to conduct discovery. They further argue that
              Kentucky’s exoneration rule is inapplicable because this
              is not a professional malpractice case because Defendant
              LLP’s, nor attorney Kiefer were admitted to practice law
8
  At the conclusion of briefing on Bingham’s motion to dismiss, Lawrence filed a second
amendment to his complaint without moving for or being granted leave pursuant to CR 15.01,
alleging that he and his businesses were damaged “as a result of the action and inaction of
[Bingham] at and leading up to the sentencing hearing November 15, 2012” in his 2012 criminal
case. R. at 155-65.


                                             -8-
in Kentucky and were not approved by the Plaintiffs to
provide legal representation to the Plaintiffs. Plaintiffs
allege that the Defendants were engaged in a concealed
criminal enterprise, the unauthorized practice of law, and
any contract, including an attorney-client contract is void
ab initio when the attorney is perpetuating a crime on the
client and, in this case, on the Court. Plaintiffs argue that
as there was no employment relationship between
themselves and the Defendants, the underlying case
cannot be considered a professional malpractice claim.

...

Plaintiffs’ cause of action against Defendants in this case
is one of professional negligence, a.k.a., a cause of action
for Legal Malpractice. Although there are ancillary
claims, the Court finds that all of those claims stem from
the same professional negligence claim. Under Kentucky
law, in order to proceed on a claim of legal malpractice, a
plaintiff is required to prove: (1) that there was an
agreement or attorney client relationship with the
defendant attorney; (2) that the attorney neglected his
duty to exercise the ordinary care of a reasonably
competent attorney acting in the same or similar
circumstances; and (3) that the attorney’s negligence was
the proximate cause of damage to the client. Stephens v.
Denison, 150 S.W.3d 80, 81 (Ky. App. 2004). “Before it
can be demonstrated that the attorney’s actions were the
proximate cause of his damages, the plaintiff must
establish his innocence. ‘If a criminal defendant obtains
post-conviction relief and proves by a preponderance of
the evidence that he is innocent of the underlying
offense, he has then satisfied this prerequisite and may be
able to prove his attorney’s malpractice was the
proximate cause of his injuries.’” Ray v. Stone, 952
S.W[.]2d 220 (Ky. App. 1997) (citing Peeler v. Hughes
& Luce, 868 S.W.2d 823, 832, aff’d, 909 S.W.2d 494
(Tex. App. 1995). According to Stephens, when a
criminal defendant has not obtained exoneration from his
conviction and sentence through post-conviction relief,


                             -9-
             he may not maintain a cause of action against his
             criminal attorney for legal malpractice. Stephens, 150
             S.W.3d at 83-4.

             Although Plaintiffs claim that this action cannot be a
             professional liability action in that there is no
             professional relationship between the Plaintiffs and the
             Defendants the Court takes judicial notice that Richard
             Kiefer did indeed represent the Defendant in his federal
             criminal case and was admitted to practice pro hac vice
             by the federal court by Order of October 17, 2011. The
             Plaintiffs in this case cannot maintain their cause of
             action for legal malpractice against Defendants because
             Plaintiff Lawrence is not able to show that he has
             obtained exoneration from his conviction in 11-CR-52-
             DCR through post-conviction relief. . . .

R. at 211-14.

             Bingham then moved for CR 11 sanctions on the basis that this was

the fourth time Lawrence had asserted legal malpractice claims and the fourth time

they had been dismissed for essentially the same reason. At the same time,

Lawrence moved the circuit court to alter, amend, or vacate its order.

             After briefing and hearing the motions, the circuit court entered orders

granting Bingham’s motion for sanctions and denying Lawrence’s motion to alter,

amend, or vacate. The circuit court rejected Lawrence’s arguments that the

decisions in prior Kentucky Supreme Court cases between the same parties

“preserved” the claims he had reasserted in the present case and found that this

litigation was duplicative and unnecessary in light of the decisions in related cases.

In December 2019, the circuit court granted the CR 11 sanctions and awarded


                                         -10-
Bingham attorneys’ fees in the amount of $2,937.00 and costs in the amount of

$137.73.

              This appeal followed.9

                             II.   STANDARD OF REVIEW

              Our Supreme Court provides the appellate standard of review in a

Motion to Dismiss case such as this:

              A motion to dismiss for failure to state a claim upon
              which relief may be granted [under CR 12.02(f)] admits
              as true the material facts of the complaint. So a court
              should not grant such a motion unless it appears the
              pleading party would not be entitled to relief under any
              set of facts which could be proved. . . . Stated another
              way, the court must ask if the facts alleged in the
              complaint can be proved, would the plaintiff be entitled
              to relief? Since a motion to dismiss for failure to state a
              claim upon which relief may be granted is a pure
              question of law, a reviewing court owes no deference to a
              trial court’s determination; instead, an appellate court
              reviews the issue de novo.

Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (citations and internal quotation

marks omitted).

              Our review of a trial court’s actions related to CR 11 sanctions

“requires a multi-standard approach, that is, a clearly erroneous standard to the trial




9
  On January 19, 2021, Lawrence filed a CR 60.02 motion in Gallatin Circuit Action No. 19-CI-
00083 that was ultimately denied on April 28, 2021. While not at issue on our appeal, we note
that “CR 60.02 is not a separate avenue of appeal to be pursued in addition to other
remedies. . . .” McQueen v. Commonwealth, 948 S.W.2d 415, 416 (Ky. 1997).


                                            -11-
court’s findings in support of sanctions, a de novo review of the legal conclusion

that a violation occurred, and an abuse of discretion standard on the type and/or

amount of sanctions imposed.” Clark Equipment Co., Inc. v. Bowman, 762 S.W.2d

417, 421 (Ky. App. 1988) (footnote and citations omitted).

                                  III.   ANALYSIS

                Lawrence presents two predominant issues on appeal: (1) whether the

circuit court correctly dismissed Lawrence’s complaint; and (2) whether the circuit

court erroneously granted CR 11 sanctions against Lawrence. Because Lawrence

contends that all his claims were improperly dismissed, we will address each claim

specifically.

                As a preliminary matter, we reject Lawrence’s contention that we

must review the dismissal of his Complaint under CR 56.03 rather than CR

12.02(f). Lawrence argues that because the trial court took judicial notice that

Kiefer represented Lawrence “in his federal criminal case and was admitted to

practice pro hac vice by the federal court by Order of October 17, 2011,”

Bingham’s motion to dismiss was converted to one for summary judgment. R. at

217-18. This is incorrect. Courts are permitted to take judicial notice of court

records and may do so without converting a motion to dismiss into one for

summary judgment. Rogers v. Commonwealth, 366 S.W.3d 446, 451 (Ky. 2012)

(“[C]ourt records . . . may now be resorted to for judicial notice[.]”); see, e.g.,



                                          -12-
Polley v. Allen, 132 S.W.3d 223, 226 (Ky. App. 2004) (“A court may properly take

judicial notice of public records and government documents, including public

records and government documents available from reliable sources on the

internet.”); Buck v. Thomas M. Cooley L. Sch., 597 F.3d 812, 816 (6th Cir. 2010)

(“[A] court may take judicial notice of other court proceedings without converting

the motion into one for summary judgment.”). Accordingly, Lawrence’s complaint

was appropriately evaluated pursuant to CR 12.02(f).

               We now turn to the substance of Lawrence’s appeal. First, we address

Lawrence’s claims of deceit, fraudulent concealment, unjust enrichment, fraud by

misrepresentation and intentional infliction of emotional distress,10 which fall

under Lawrence’s general allegations that Bingham engaged in the unauthorized

practice of law. According to Lawrence, Bingham “fraudulently concealed [that]

attorney Kiefer was not licensed or admitted to practice law in Kentucky pro hac

vice [and] did not seasonably apply for admission, but had engaged in an

intentional and illegal unauthorized practice of law, a crime in Kentucky,

nullifying the attorney client contract, fee agreement, right to fees, orders and

judgments otherwise void ab initio.” R. at 5.




10
    Lawrence derives his intentional infliction of emotional distress claim from the “intentional[,]
. . . reckless[,] . . . outrageous[,] . . . [and] intolerable” “misconduct, misfeasance,
misinformation and fraudulent affirmative actions of [Bingham].” R. at 10.


                                                -13-
            Our Supreme Court has already rejected this contention on its merits

in Lawrence III:

            Kiefer was admitted to practice law in Indiana and sought
            and obtained pro hac vice admission to represent
            Lawrence in the U.S. District Court for the Eastern
            District of Kentucky. Lawrence argues, however, that
            regardless of those facts, Kiefer represented a Kentuckian
            and appeared in federal court within the geographical
            boundaries of the Commonwealth of Kentucky, so Kiefer
            should have sought admission to the Kentucky bar.
            Essentially, Lawrence is arguing that an attorney, duly
            admitted to the bar in another state and the federal bar in
            which he is practicing, cannot practice law in the state
            where that federal court is located without admission to
            the bar of that state, as well. We reject that contention.

Lawrence III, 599 S.W.3d at 820. Moreover, Lawrence III also specifically

addressed Lawrence’s disputes regarding attorney fees:

            Lawrence’s claim here seeking to refute the
            establishment of the amount of attorneys’ fees owed, i.e.
            the enforceability of the promissory note, from his prior
            suit fails because that is the same cause of action as the
            cause of action in the Kenton Circuit Court suit. As we
            have stated, a resolution on the merits exists via the
            Kenton Circuit Court’s grant of default judgment. And it
            goes without saying that identity of parties exists here
            because the same two parties are involved in this
            litigation as in the Kenton County litigation. Because all
            the elements of claim preclusion are satisfied here,
            Lawrence’s challenge on the amount of attorneys’ fees
            owed, i.e. the enforceability of the promissory note, is
            precluded. Any argument made by Lawrence seeking to
            renege on his obligation owed per the promissory note is
            barred by claim preclusion.

Id. at 825-26. We agree and therefore uphold the circuit court’s judgment.


                                       -14-
             Next, Lawrence asserts claims of negligence, legal/professional

malpractice, and breach of contract, claiming that Bingham “solicited, arranged

and agreed to provide qualified legal counsel, legal representation and professional

services to Plaintiffs jointly and individually but negligently and intentionally

failed to do so” from 2008 through 2016. R. at 6. In doing so, Lawrence alleges

that Bingham “invented what they told the federal judge was their ‘unique

procedure’ that they elected to supplant the Federal Rules of Criminal Procedure

16, stumble[ed] their way into having their client indicted and convicted of a

federal felony,” and allowed “the client’s exculpatory evidence [to be] precluded

by the trial court.” R. at 5. Lawrence avers that “the general guilty verdict was

entered by a jury that never heard the exonerating evidence.” Id.

             These claims are the same allegations already rejected as premature

by the Kentucky Supreme Court in Lawrence II, 567 S.W.3d 133. “[M]alpractice

by any other name still constitutes malpractice . . . . Misconduct may consist either

of negligence or of the breach of the contract of employment. It makes no

difference whether the professional misconduct is found in tort or contract, it still

constitutes malpractice.” Omlin v. Kaufman & Cumberland Co., L.P.A., 8 F.

App’x 477, 479 (6th Cir. 2001) (quoting Muir v. Hadler Real Estate Mgmt. Co., 4

Ohio App. 3d 89, 446 N.E.2d 820, 822 (Ohio Ct. App. 1982)); see also




                                         -15-
Saalwaechter v. Carroll, 525 S.W.3d 100 (Ky. App. 2017). In Lawrence II, our

Supreme Court adopted the Exoneration Rule in Kentucky law:

             [T]o survive a motion to dismiss for failure to state a
             claim in a professional malpractice case against a
             criminal defense attorney, the convicted client must plead
             in his complaint that he has been exonerated of the
             underlying criminal conviction. He or she need not
             prove actual innocence, but they also may not rely solely
             upon a claim of actual innocence in the absence of an
             exonerating court decision through appeal or post-
             conviction order. Further, the statute of limitations on
             the legal malpractice claim does not begin to run until the
             post-conviction exoneration occurs.

567 S.W.3d at 141. Accordingly, our Supreme Court held that Lawrence’s claims

of legal malpractice were properly dismissed pursuant to CR 12.02(f) because he

had not been exonerated on his criminal conviction. Id. at 141. Bingham has not

alleged that he has been exonerated of his criminal charges in the present case, nor

can he, as he has exhausted all post-conviction remedies without success.

Therefore, the Exoneration Rule still applies to bar Lawrence’s claims regarding

any alleged failures of his counsel in his criminal trial.

             We now turn to Lawrence’s claims of slander of title and conversion.

Lawrence alleges that Bingham “illegally foreclosed on commercial properties”

belonging to Lawrence and has sued in this case “to set aside foreclosure and sale

of [his] business commercial property. Damages are catastrophic and continuing

. . . .” R. at 4-5. These claims are already being litigated in Gallatin Circuit Action



                                          -16-
No. 14-CI-00055. In that case, the Gallatin Circuit Court has transferred the

property back to Lawrence as a result of Lawrence III, 599 S.W.3d 813, and there

are currently three pending appeals, Appeal Nos. 2020-CA-1131, 2020-CA-1217,

and 2021-CA-0320, regarding that case before our Court. “Piecemeal litigation

and splitting of causes of actions are highly disfavored.” Turner v. C & R Asphalt,

LLC, 579 S.W.3d 194, 197 (Ky. App. 2019). These claims must be confined to

that litigation. See Arnold v. Patterson, 229 S.W.3d 923, 925 (Ky. App. 2007).

             Lawrence additionally argues that the following section of Kentucky

Supreme Court’s opinion in Lawrence III preserves his numerous claims of “sale

of property defective,” “proceeding with the foreclosure sale,” “violation of public

policy,” breach of fiduciary duty, “unenforceability of the security interest

contract,” “common law principles,” and “generally other issues ‘undecided,’”

permitting him to bring them anew before our Court:

             Lawrence raises a number of other arguments in his
             attempt to attack the validity of the trial court’s grant of
             summary judgment and proceeding with the foreclosure
             and sale: 1) the order of sale and order confirming sale
             of the property that were entered by a judge that later
             recused should be rendered null and void because of that
             recused judge’s disqualification; 2) further discovery was
             warranted; 3) the sale of the property was defective for a
             number of reasons; 4) the proceedings occurring in the
             Kenton Circuit Court case should have stayed
             proceedings in the Gallatin Circuit Court. Although we
             do not reach these arguments at this time, should
             Lawrence lose on remand he would not be barred from
             making these same arguments in the future.


                                         -17-
Lawrence III, 599 S.W.3d at 829 (emphasis added). In Lawrence III, the Kentucky

Supreme Court rejected all of Lawrence’s arguments except whether Bingham met

the standards of SCR11 3.130(1.8)(a) in accepting the mortgage Lawrence offered

to secure the unpaid attorney fees. Id. at 827. Our Supreme Court specifically

noted that violation of a rule of professional conduct does not support a separate

cause of action. Id. at 828. We agree with the circuit court that our Supreme Court

clearly intended that Lawrence would be permitted to raise those arguments on

appeal Gallatin Circuit Action No. 14-CI-00055 should he lose on remand in that

case, and there are in fact currently pending appeals in that case. Our Supreme

Court did not suggest that Lawrence would be able to bring the same claims

already appealed to our highest court before a new court of law.

                Next, we address Lawrence’s claim of fraud by omission.

                With particularity, [Lawrence] states this claim is
                inclusive of but not limited to: failure to comply with
                public policy, professional rules, procedural rules of the
                federal district court, requirements for admission and
                authority to practice law in Kentucky with KBA [pro hac
                vice] admission, deceit as to the payment of the federal
                [pro hac vice] fee, refusing to supply Lawrence with one
                complete copy of the client file, assisting opposing
                counsel in defeating a post trial [sic] rule 33 motion for
                new trial, fabricating a [“]unique[”] rule of federal
                procedure that precluded exonerating evidence from the
                trial, tribunal and jury.


11
     Kentucky Supreme Court Rules.


                                           -18-
R. at 7.

                    To the extent that Lawrence references his allegations of unauthorized

practice of law, this claim has already been rejected by our Supreme Court.

Lawrence III, 599 S.W.3d at 820. Where this claim relates to Bingham’s

performance during Lawrence’s criminal trial and post-conviction motions, it is

barred by the Exoneration Rule. Insomuch as this claim relates to the amount of

fees charged for legal representation by Bingham, it is barred by claim preclusion

in Lawrence I, 567 S.W.3d at 131. Where this claim relates to Bingham’s interest

in the mortgaged property, it is already being litigated in Gallatin Circuit Action

No. 14-CI-00055 and in several related appeals and is therefore an impermissibly

split claim brought improperly before our Court.

                    Finally, we address Lawrence’s claims under the FDCPA in 15

U.S.C.A.12 § 1692e and f. Lawrence contends that Bingham used “false, deceptive

and/or misleading representations or means in connection with the collection of the

claimed attorney fees/note/mortgaged.” R. at 9. Lawrence alleges: (1) that

Bingham’s actions constitute false representations and “threat[s] to take action that

cannot be legally taken” under 15 U.S.C.A. § 1692e(2) and (5); and (2) that

Bingham is a “debt collector” using “unfair or unconscionable means to collect or

attempt to collect” the claimed attorney fees under 15 U.S.C.A. § 1692f. Lawrence


12
     United States Annotated.


                                              -19-
continues to argue that Bingham is liable for damages due to its representation of

him in the criminal case, and that, as a result of this allegedly deficient

representation, Bingham should not be permitted to take any collection efforts

against Lawrence for his unpaid legal fees.

             The circuit court properly dismissed this claim for a number of

reasons. First, as Bingham points out, Bingham is the owner and originator of the

debt and is therefore excluded from the FDCPA. See 15 U.S.C.A § 1692a(6)

(excluding from the term “debt collector” the originator of the debt); Henson v.

Santander Consumer USA, Inc., 137 S. Ct. 1718, 1721 (2017) (holding the FDCPA

does not apply to the owner of a debt). Second, Lawrence did not bring this claim

“within one year from the date on which the violation occur[red].” 15 U.S.C.A §

1692a(6). The property at issue was sold, and the sale confirmed on May 30, 2018,

making this claim far outside the statute of limitations. Lawrence III, 599 S.W.3d

at 820.

             Lawrence also argues that the circuit court violated Kentucky’s Open

Court Doctrine by granting Bingham’s motion to dismiss. The Open Court

Doctrine contained in the Kentucky Constitution, Section 14, provides, “[a]ll

courts shall be open, and every person for an injury done him in his lands, goods,

person or reputation, shall have remedy by due course of law, and right and justice

administered without sale, denial or delay.” However, at this juncture, Lawrence



                                          -20-
has alleged that Bingham committed legal malpractice of sorts in four different

civil cases. The Open Court Doctrine does not permit plaintiffs to bring the same

claim in different clothes when the claim has already been addressed or is currently

being addressed by the courts.

             Having affirmed the circuit court’s dismissal of Lawrence’s

complaint, we turn to the circuit court’s award of CR 11 sanctions. CR 11

provides:

             The signature of an attorney or party constitutes a
             certification by him that he has read the pleading, motion
             or other paper; that to the best of his knowledge,
             information, and belief formed after reasonable inquiry it
             is well grounded in fact and is warranted by existing law
             or a good faith argument for the extension, modification
             or reversal of existing law, and that it is not interposed
             for any improper purpose, such as to harass or to cause
             unnecessary delay or needless increase in the cost of
             litigation. . . . If a pleading, motion, or other paper is
             signed in violation of this rule, the court, upon motion or
             upon its own initiative, shall impose upon the person who
             signed it, a represented party, or both, an appropriate
             sanction, which may include an order to pay to the other
             party or parties the amount of the reasonable expenses
             incurred because of the filing of the pleading, motion, or
             other paper, including a reasonable attorney’s fee. The
             Court shall postpone ruling on any Rule 11 motions filed
             in the litigation until after entry of a final judgment.

             Where CR 11 sanctions are imposed, Kentucky Courts have employed

a multi-standard approach, applying (a) “a clearly erroneous standard to the trial

court’s findings in support of sanctions,” (b) “a de novo review of the legal



                                        -21-
conclusion that a violation occurred,” and (c) “an abuse of discretion standard on

the type and/or amount of sanctions imposed.” Bowman, 762 S.W.2d at 421.

              Lawrence argues that sanctions are inappropriate because his

“[c]laims of professional negligence and breach of fiduciary duty are filed here in

good faith to determine the extent of coverage of the Kentucky Exoneration Rule

specifically in regard to the ‘conviction’ vs. the ‘sentencing’ and ‘restitution.’”13

Appellant’s Brief at 23. However, Lawrence’s amended complaint did not even

attempt to “determine the extent of coverage of the Kentucky Exoneration Rule” as

claimed in his brief. Id. Moreover, our Supreme Court already considered and

rejected Lawrence’s arguments regarding Bingham’s post-trial representation and

activities when it affirmed dismissal of Gallatin Circuit Action No. 15-CI-00113

pursuant to the Exoneration Rule. In that case, Lawrence specifically argued that

the Exoneration Rule was not applicable to “intentional post-trial betrayal.”

Lawrence I, 567 S.W.3d at 137. The Kentucky Supreme Court disagreed, and all

of Lawrence’s claims in Lawrence I were dismissed pursuant to the Exoneration

Rule.




13
  Here, Lawrence references his second amended complaint that he failed to properly file before
the circuit court pursuant to CR 15.01. CR 15.01 (“A party may amend his pleading once as a
matter of course at any time before a responsive pleading is served or, if the pleading is one to
which no responsive pleading is permitted and the action has not been placed upon the trial
calendar, he may so amend it at any time within 20 days after it is served. Otherwise a party may
amend his pleading only by leave of court or by written consent of the adverse party . . . .”).


                                              -22-
             Even if Lawrence’s claims are not barred by the Exoneration Rule,

they are barred by claim preclusion. Lawrence III, 599 S.W.3d at 824-25. Res

judicata, also known as claim preclusion, bars any claims brought, or that could

have been brought, in a prior action. Yeoman v. Commonwealth Health Policy Bd.,

983 S.W.2d 459, 465 (Ky. 1998). In Lawrence II, our Supreme Court found that

all of Lawrence’s ancillary claims, including intentional infliction of emotional

distress, “stem[med] from the same professional negligence claim, a claim that . . .

fails due to lack of exoneration.” Lawrence II, 567 S.W.3d at 141. Subsequently,

in Lawrence III, the Kentucky Supreme Court specifically held that the federal

court’s denial of Lawrence’s ineffective assistance of counsel claims precluded

him from relitigating issues as to Bingham’s representation of him in a criminal

case. Lawrence III, 599 S.W.3d at 824 (“Neither the federal magistrate judge nor

the federal district judge found any hint of deficient performance on Kiefer’s part.

Whether Kiefer’s performance in representing Lawrence was deficient is an issue

that has already been litigated.”).

             The circuit court correctly noted that Lawrence’s claims are

“duplicative of those raised in the previous cases,” and that, for those issues that

were “preserve[d]” in previous Supreme Court cases, the proper avenue is to

address them in those cases, not through new litigation. R. at 509. Lawrence

himself concedes that he filed this claim while lawsuits addressing the underlying



                                         -23-
matters were pending before the appellate court. We agree with the circuit court’s

determination that Lawrence is seeking to relitigate legal issues previously decided

by our courts that are either final or pending.

             Accordingly, we find no abuse of discretion in the circuit court’s order

granting sanctions. The circuit court’s finding that this case was “duplicative,

unnecessary litigation” was not erroneous, and the circuit court did not abuse its

discretion on the type or amount of sanctions imposed. R. at 511. CR 11

authorizes the imposition of attorneys’ fees and costs, and the circuit court awarded

Bingham $2,937.00 in attorney fees and $137.73 in costs.

             Lawrence cannot continue to bring the same lawsuit against Bingham

in different clothing without consequence simply because he does not like the

courts’ previous adjudications. “[T]he United States Supreme Court has explained

that every paper filed in court exhausts some of the court’s limited resources. . . .

[W]here a pro se litigant files repetitious and frivolous claims, a court may bar

prospective filings to prevent the deleterious effect of such filings on scarce

judicial resources.” Cardwell v. Commonwealth, 354 S.W.3d 582, 585 (Ky. App.

2011) (citing In re McDonald, 489 U.S. 180, 184, 109 S. Ct. 993, 996, 103 L. Ed.

2d 158 (1989)). We advise Lawrence to refrain from pursuing comparable claims

in future lawsuits unless he seeks to incur further, more severe sanctions.




                                         -24-
                           IV.    CONCLUSION

           In light of the foregoing, we AFFIRM the circuit court’s judgment.

           ALL CONCUR.

BRIEFS FOR APPELLANTS:                 BRIEF FOR APPELLEES:

Meredith L. Lawrence, pro se           Aaron Vanderlaan
Warsaw, Kentucky                       Frank Tremper
                                       Covington, Kentucky
B. Katy Lawrence
Warsaw Kentucky




                                     -25-